Citation Nr: 0203174	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  99-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Whether Dependency and Indemnity Compensation (DIC) benefits 
may be paid to the appellant.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active service from January 1968 to May 1969.  
The appellant is the re-married widow of the veteran who died 
in January 1984.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the RO.  

In an August 2000 decision, the Board denied the appellant's 
claim for DIC benefits, and the appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In a July 2001 Order, the Court granted the Appellee's Motion 
for Remand, vacating the Board's decision and remanding for 
additional proceedings.  



FINDINGS OF FACT

1.  The veteran died in January 1984 as the result of 
complications that have been determined to have been due to 
his service-connected disabilities.  

2.  The appellant, the veteran's surviving spouse, is not 
shown to have filed a formal or informal claim for DIC 
benefits prior to her remarriage in November 1989.  

3.  The RO received the initial claim for DIC benefits from 
the appellant in May 1998.  



CONCLUSION OF LAW

DIC benefits based on service connection for the cause of the 
veteran's death are not payable to the appellant.  38 
U.S.C.A. §§ 5107, 5110. 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.150, 3.155, 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran suffered gunshot wounds during combat duty in the 
Republic of Vietnam.  His DD Form 214 indicates that he 
received the Purple Heart Medal and the Combat Action Ribbon.  

The veteran died in January 1984.  His death certificate 
showed that the immediate cause of death was that of massive 
upper gastrointestinal bleeding due to, or as the consequence 
of post-operative rhinoplasty.  

At the time of his death, the veteran's service-connected 
disabilities included:  the residuals of a gunshot wound 
injury to the lung, rated as 40 percent disabling; an anxiety 
disorder, rated as 30 percent disabling; a shoulder muscle 
injury, rated as 20 percent disabling; the residuals of a 
foot injury, rated as 10 percent disabling; and a digestive 
disorder, rated as noncompensably disabling.  

In a January 1998 statement, the appellant contended that she 
did not file a claim for DIC benefits at the time of the 
veteran's death because a benefits counselor had told her 
that she had too much money to be eligible to receive death 
benefits from VA.  The appellant also noted that she had 
remarried in November 1989.  

The appellant reported that she finally went to see another 
representative in 1995 regarding Dependents' Educational 
Assistance for her daughter's law school tuition.  
Reportedly, the representative explained to her that she had 
been misinformed about DIC at the time of the veteran's 
death.  

The Board notes in this regard that, because the veteran's 
original claims file had been lost, a rebuilt claims file was 
created by the RO in 1998.  

In a November 1997 rating decision, the RO established basic 
eligibility to Dependents' Educational Assistance based on 
service connection for the cause of the veteran's death on 
September 28, 1995.  

On May 4, 1998, the RO received an application for DIC 
benefits from the appellant.  

In a May 1998 rating decision, the RO granted service 
connection for the cause of the veteran's death; however, the 
appellant was denied DIC benefits, because the Omnibus Budget 
Reconciliation Act of 1990, Public Law 101-508 had eliminated 
reinstatement of benefits to surviving spouses who remarried 
after the veteran's death.  

The RO further explained that retroactive death benefits for 
the period from January 1984 to November 1989 were not 
warranted because there was no record showing a claim for DIC 
benefits had been received for that time period.  

In January 1999, the RO notified the appellant that the 
payment of VA burial allowance benefits had been authorized 
for her.  

In her Substantive Appeal, the appellant noted that she had 
notified VA of the veteran's death and filed for a burial 
marker shortly after his death.  The appellant argued that 
her request for a burial marker should have resulted in an 
application being sent to her by VA, but that she never 
received anything from VA.  

The appellant also contended that the notification of the 
veteran's death in 1984 should have been considered as an 
informal claim for DIC benefits.  As such, the appellant 
indicated that she was entitled to retroactive DIC benefits 
from February 1984 to November 1989.  


Legal analysis

The appellant contends that she is entitled to receive DIC 
benefits for the period from February 1984 until the time of 
her remarriage in November 1989.  

Unless specifically provided otherwise, the effective date of 
an award for DIC benefits based on an original claim, or a 
claim reopened after a final disallowance, shall be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For death benefits due to service-connected death after 
separation from service, the effective date is the first day 
of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise the date of receipt of claim.  38 U.S.C.A. § 
5110(d)(1); 38 C.F.R. § 3.400(c)(2).  

Death benefits are not payable to the surviving spouse of a 
veteran who is currently remarried.  38 C.F.R. § 3.55; 38 
U.S.C.A. § 101(3).  

In this case, the appellant contends that her request in 1984 
for a burial marker and notification to VA of the veteran's 
death should serve as an informal claim for death benefits.  
The Board notes, however, that an application for burial 
benefits is not an application for DIC benefits.  Shields v. 
Brown, 8 Vet. App. 346 (1995).  

In that case, the Court indicated that an application for 
burial benefits "[might] not be construed as an informal 
claim for DIC benefits" pursuant to 38 C.F.R. § 3.155, 
because the appellant did not identify DIC benefits as among 
the benefits being sought.  See also Herzog v. Derwinski, 2 
Vet. App. 502, 503 (1992).  

The appellant also has provided no competent evidence to show 
what type of notification had been provided to VA at the time 
of the veteran's death.  In view of the foregoing, the Board 
finds that the appellant is not shown to have filed a formal 
or informal claim for DIC benefits prior to remarriage in 
1989.  See also Stewart v. Brown, 10 Vet. App. 15 (1997).  

As before, the Board is sympathetic to the appellant's 
contentions that she was misinformed at the time of the 
veteran's death with regard to eligibility for VA benefits.  
Unfortunately, however, the Board is bound by the law and 
regulations, and is unable to provide the appellant with a 
favorable grant of the DIC benefits on appeal.  

In summary, as the appellant is not shown to have filed a 
claim for DIC benefits until several years after she 
remarried in November 1989, the payment of DIC benefits is 
not warranted in this case.  

Furthermore, as the disposition of this appeal is based on 
the law, and not the facts of the case, the appeal must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


VCAA

As pointed out in the motion for remand, there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA with regard to Part 3 
of VA regulations are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations were effective on 
November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, and 
letters, as well as the Board's August 2000 decision, 
informed the appellant of the evidence needed to support her 
DIC claim.  VA has met its duty to inform the appellant.  

The Board concludes that the discussions in the RO's decision 
and Statement of the Case, as well as the Board's August 2000 
decision informed the appellant of the information and 
evidence needed to substantiate her DIC claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid her claim.  

Although VA has a duty to assist the appellant in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  She was advised 
of the evidence necessary to substantiate her claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, the appellant has not been prejudiced by the 
Board's consideration of the merits of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the appellant has been given ample opportunity to provide 
evidence and argument in support of her claim.  



ORDER

As DIC benefits based on service connection for the cause of 
the veteran's death are not payable, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

